DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In [0089] of the specification as filed, it appears US patent number 6,364,108 should be replaced with -6,364,018- since the ‘018 patent is that which is issued to Brannon.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is written as dependent upon itself; however, it is clearly suggestive that such is intended to be dependent upon independent claim 1.  Clarification of the dependency thereof is required.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “…the diverter further comprises a range from about…”.  Deletion of “further comprises” and replacement thereof with -is in- is advised since a loading would not further comprise; such language would be consistent with that presented in claim 16, upon which claim 17 depends.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 is written as dependent upon claim 1; however, the claim recites “wherein the loading of the diverter.”  Such language is that which is initially presented in dependent claim 16 and further dependent claim .  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 recites “wherein the friction reducer selected from the group.”  Clarification to -wherein the friction reducer is selected from the group- is advised.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of independent claims 1 and 21 have been amended to require the dissolvable particulates as having a specific gravity greater than or equal to the specific gravity of the proppants.  Within the specification, as filed, however, Applicant has not disclosed such with sufficient specificity.  Throughout the disclosure, Applicant discloses wherein the proppant particles are less dense ([0030]; [0096]).  Additionally, the examples about 1, such is not considered to sufficiently support “equal” specific gravities for the dissolvable particulates and proppant as is now required by each of independent claims 1 and 21.
The Examiner notes, should Applicant choose to delete the phrase “or equal to,” particularly with regard to independent claim 1, consideration should be given to claim 20 from co-pending US application No. 17/001,848 in order to ensure that instant independent claim 1 is not a duplicate thereof.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 16-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2015/0041132) in view of Karadkar et al. (US 2013/0306317 – ‘317 herein).
With respect to independent claim 1, Nelson et al. discloses a method of enhancing production from a subterranean formation in a well ([0021]; [0035], wherein it is disclosed the production of fluids from such fractures is thereby enhanced), the method comprising:
(a)	providing an aqueous carrier fluid ([0062]);
(b)	adding a diverter to the aqueous carrier fluid ([0021]-[0022]; [0031]; [0035]), the diverter comprising:
(1)	dissolvable particulates ([0037]); and

	(c) 	pumping the aqueous carrier fluid with the diverter into the formation ([0021]; [0031]).
	With regard to the proppant as having a specific gravity within the range as claimed, Nelson suggests the use of ULW proppants having an ASG of less than or equal to 1.25 and often less than or equal to 1.05 ([0072]).  Additionally, Nelson suggests examples thereof to include those disclosed by US 6,364,018, 6,330,916 and 6,059,034, as well as 7,426,961 ([0074]-[0075]).  US 6,364,018 suggests lightweight proppant particulates, wherein such particulates have a particle size ranging from 4 mesh to 100 mesh (col. 5, l. 56-67), and, further, wherein such materials have an ASG of 1.25 to 1.35 (col. 3, l. 51-61; claim 19), i.e., the suggested ASG disclosed in Nelson at [0074] with respect thereto.  As such, it is the position of the Office Nelson suggests the use of proppants having a specific gravity and particle size within the ranges as claimed.  
	Nelson discloses wherein dissolvable diverters include materials such as polylactic acid ([0037]), wherein a typical particle size distribution of the particulates is sized to effectively block the penetration of the fluid into the high permeability zone and in the range from about 0.1 micron to about 1.0 millimeter ([0059]), as well as wherein a unimodal size may be used ([0038]).  The reference, however, fails to explicitly disclose the specific gravity thereof, as well as wherein the dissolvable particulates consist essentially of a particle size of about 100 mesh or less as claimed.  

	As such, when choosing a unimodal size distribution of polylactic acid for use in the diversion method of Nelson et al., it would have been obvious to one having ordinary skill in the art to try a commonly commercially available particulate form thereof, such as one having a size of 150 mesh and/or 320 mesh (i.e., consisting essentially of particulates having a particle size of about 100 mesh or less) and a specific gravity of about 1.25 (i.e., from about 0.9 to 1.6), in order to yield the predictable result of achieving fluid diversion therewith since such particulates are suggested by ‘317 as suitable for use in fluid diversion.  With regard to the specific gravity thereof, the Examiner notes, such is considered a property thereof, and it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  
	The Examiner notes, in using a polylactic acid degradable diverting agent as suggested by ‘317, the combination of Nelson in view of ‘317 provides for the use of dissolvable particulates having a smaller particle size than the proppants; additionally, when using the dissolvable particulates of ‘317 in the method of Nelson, thereby providing for dissolvable particulates having a specific gravity of 1.25, when using the proppants of Nelson having an ASG of 1.25, provides for the dissolvable particulates as having a specific gravity equal to the specific gravity of the proppants.  Nelson suggests the method cited above as one of diversion, wherein production of hydrocarbons from high permeability zones in a fracture network located near a wellbore are enhanced (abstract).   As such, it is the position of the Office one having ordinary In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish equal specific gravity dissolvable particulates and proppant as critical and it is unclear if any unexpected results are achieved by using such.  Since Nelson suggests achieving enhanced production of hydrocarbons by using a dissolvable particulate and proppant combination as a diverter material, it does not appear that enhanced production of hydrocarbons would be considered an unexpected result of using the presently claimed equal specific gravity combination, and, as such, the choice to use such would be achievable through routine experimentation in the art.
With respect to dependent claim 2, Nelson discloses wherein the step of pumping the aqueous carrier fluid with the diverter into the formation includes pumping the fluid during a hydraulic fracturing operation ([0023]; [0026]).
With respect to dependent claim 3, Nelson discloses wherein the aqueous carrier fluid comprises water ([0062]) and a friction reducer is selected from the group as claimed ([0073]).

	With respect to dependent claims 5 and 6, Nelson in view of ‘317 suggests where the ratio of the specific gravity of the dissolvable particulates to the specific gravity of the proppant is from about 1 (see explanation above with respect to claim 1, wherein each has a specific gravity of 1.25).
With respect to dependent claims 7 and 8, Nelson discloses wherein the aqueous carrier fluid has a viscosity of about 12 cps or less/8 cps or less ([0073], wherein the viscosity is from about 1 to 10 cp).
With respect to dependent claim 9, Nelson suggests a particle size of proppant of 20 mesh and, in view of ‘317, a maximum particle size of dissolvable particulate of 150 mesh (see explanation above within the rejection of claim 1); as such, the combination suggests a ratio of maximum particle size as claimed.  
With respect to dependent claim 10, Nelson suggests a particle size of proppant of 4-100 mesh and, in view of ‘317, a maximum particle size of dissolvable particulate of 150 mesh (see explanation above within the rejection of claim 1).  Since a proppant particle size within the range of proppant particle size would provide for a maximum particle size ratio of proppant to dissolvable particulate within the range as claimed, for example, 75 mesh proppant, it is the position of the Office it would have been obvious to one having ordinary skill in the art to try a ratio of maximum particle size of proppant to the dissolvable particulates within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).
With respect to dependent claims 11-13, ‘317 suggests wherein the dissolvable particulates have a specific gravity within the ranges as claimed, and, further, wherein such comprise polylactic acid (see rejection of claim 1 above).  
With respect to dependent claims 16-18, Nelson discloses wherein the dissolvable diverter particulates may be present in an amount of 0.01-30 weight percent by weight of the treatment fluid ([0031]).  Although silent to specifically identifying such as a loading in ppa as claimed, since both the dissolvable diverter of Nelson and that of the instant claims provide for diversion that enables methods of enhancing hydrocarbon production, it would have been obvious to one having ordinary skill in the art to try a loading within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).
With respect to dependent claims 19 and 20, Nelson discloses wherein the dissolvable diverter particulates may be present in an amount of 0.01-30 weight percent by weight of the treatment fluid and the proppant in an amount of 0.01 to about 3 weight percent by weight of the treatment fluid ([0031]).  Since such suggests a ratio of dissolvable particulates to proppants that In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).
With respect to dependent claim 30, Nelson discloses wherein the dissolvable diverter particulates may be present in an amount of 0.01-30 weight percent by weight of the treatment fluid ([0031]).  Although silent to specifically identifying such as a loading in ppa as claimed, since both the dissolvable diverter of Nelson and that of the instant claims provide for diversion that enables methods of enhancing hydrocarbon production, it would have been obvious to one having ordinary skill in the art to try a loading within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  With further regard to the ratio of dissolvable particulates to the proppants by weight, Nelson discloses wherein the dissolvable diverter particulates may be present in an amount of 0.01-30 weight percent by weight of the treatment fluid, as noted above, and, further, wherein the is present proppant in an amount of 0.01 to about In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).

With respect to independent claim 21, Nelson et al. discloses a method of enhancing production from a subterranean formation in a well ([0021]; [0035], wherein it is disclosed the production of fluids from such fractures is thereby enhanced), the method comprising:
(a)	providing an aqueous carrier fluid ([0062]), the aqueous carrier fluid comprising water ([0062]) and a friction reducer ([0073]);
(b)	adding a diverter to the aqueous carrier fluid ([0021]-[0022]; [0031]; [0035]), the diverter comprising:
(1)	dissolvable particulates ([0037]); and
(2)	proppants having a specific gravity of from about 0.9 to about 1.4 ([0072]-[0074]), the proppants consisting essentially of proppants having a particle size of from about 20 mesh to about 100 mesh (see further explanation below); and 

	With regard to the proppant as having a specific gravity within the range as claimed, Nelson suggests the use of ULW proppants having an ASG of less than or equal to 1.25 and often less than or equal to 1.05 ([0072]).  Additionally, Nelson suggests examples thereof to include those disclosed by US 6,364,018, 6,330,916 and 6,059,034, as well as 7,425,961 ([0074]-[0075]).  US 6,364,018 suggests lightweight proppant particulates, wherein such particulates have a particle size ranging from 4 mesh to 100 mesh (col. 5, l. 56-67), and, further, wherein such materials have an ASG of 1.25 to 1.35 (col. 3, l. 51-61; claim 19), i.e., the suggested ASG disclosed in Nelson at [0074] with respect thereto.  As such, it is the position of the Office Nelson suggests the use of proppants having a specific gravity and particle size within the ranges as claimed.  
	Nelson discloses wherein dissolvable diverters include materials such as polylactic acid ([0037]), wherein a typical particle size distribution of the particulates is sized to effectively block the penetration of the fluid into the high permeability zone and in the range from about 0.1 micron to about 1.0 millimeter ([0059]), as well as wherein a unimodal size may be used ([0038]).  The reference, however, fails to explicitly disclose the specific gravity thereof, as well as wherein the dissolvable particulates consist essentially of a particle size of about 100 mesh or less as claimed.  
	‘317 suggests degradable polymer particulates used in well treatment methods, including for leak-off control or fluid diversion purposes ([0073]) wherein suitable degradable particulates include polyesters, such as polylactic acid ([0184]-[0185]); commercially available degradable 
	As such, when choosing a unimodal size distribution of polylactic acid for use in the diversion method of Nelson et al., it would have been obvious to one having ordinary skill in the art to try a commonly commercially available particulate form thereof, such as one having a size of 150 mesh and/or 320 mesh (i.e., consisting essentially of particulates having a particle size of about 100 mesh or less) and a specific gravity of about 1.25 (i.e., from about 0.9 to 1.6), in order to yield the predictable result of achieving fluid diversion therewith since such particulates are suggested by ‘317 as suitable for use in fluid diversion.  With regard to the specific gravity thereof, the Examiner notes, such is considered a property thereof, and it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  
	The Examiner notes, in using a polylactic acid degradable diverting agent as suggested by ‘317, the combination of Nelson in view of ‘317 provides for the use of dissolvable particulates having a smaller particle size than the proppants; additionally, when using the dissolvable particulates of ‘317 in the method of Nelson, thereby providing for dissolvable particulates having a specific gravity of 1.25, when using the proppants of Nelson having an ASG of 1.25, provides for the dissolvable particulates as having a specific gravity equal to the specific gravity of the proppants.  Nelson suggests the method cited above as one of diversion, wherein production of hydrocarbons from high permeability zones in a fracture network located near a wellbore are enhanced (abstract).   As such, it is the position of the Office one having ordinary skill in the art would recognize the ability to try equal specific gravity dissolvable particulates and proppants in the diverter of Nelson in view of ‘317 given the suggestions of specific gravities for each as 1.25 in each disclosure since the combination of references identifies a finite In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish equal specific gravity dissolvable particulates and proppant as critical and it is unclear if any unexpected results are achieved by using such.  Since Nelson suggests achieving enhanced production of hydrocarbons by using a dissolvable particulate and proppant combination as a diverter material, it does not appear that enhanced production of hydrocarbons would be considered an unexpected result of using the presently claimed equal specific gravity combination, and, as such, the choice to use such would be achievable through routine experimentation in the art.
	With respect to dependent claim 22, Nelson discloses wherein the friction reducer is selected from the group as claimed ([0073]).
	With respect to dependent claim 23, Nelson discloses wherein the aqueous carrier fluid comprises a surfactant ([0063]).
	With respect to dependent claim 24, Nelson in view of ‘317 suggests where the ratio of the specific gravity of the dissolvable particulates to the specific gravity of the proppant is from about 1 (see explanation above with respect to claim 21, wherein each has a specific gravity of 1.25), and wherein the aqueous carrier fluid has a viscosity of about 12 cps or less ([0073], wherein the viscosity is from about 1 to 10 cp).

With respect to dependent claims 26 and 27, ‘317 suggests wherein the dissolvable particulates have a specific gravity within the range as claimed, and, further, wherein such comprise polylactic acid (see rejection of claim 21 above).  
Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of ‘317, as applied to claims 1 and 21, respectively, above, and further in view of Bicerano et al. (US 2013/0096037 – cited previously).
Nelson in view of ‘317 suggests the methods as set forth above with respect to independent claims 1 and 21, wherein Nelson further discloses a variety of suitable proppants having low specific gravities.  The reference, however, fails to disclose the proppants as thermoset polymer beads having nanofillers as claimed.  Bicerano et al. teaches ultralightweight proppants suitable for use in stimulation operations ([0059]) wherein the proppant comprises a thermoset polymer bead reinforced by a nanofiller ([0061]).  The nanofiller has a specific gravity of 1.8 while the polymer has a specific gravity of 1.04, and the nanofiller is added in an amount of about 0.29 volume percent/0.5% by weight ([0133]).  Since Nelson discloses ultralight weight proppants as suitable for use and Bicerano suggests ultralight weight proppants that include thermoset polymer beads having nanofillers, it would have been obvious to one having ordinary skill in the art to try a thermoset polymer bead as suggested by Bicerano as an ultralightweight material for use as the proppant in the method of Nelson in view of ‘317 in order to prop open the fracture therewith.  A person of ordinary skill has good reason to pursue the known options .
Terminal Disclaimer
The terminal disclaimer filed on 08/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application No. 17/001,848 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) under 35 USC 112, second paragraph, and 35 USC 103, as set forth in the previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments to each of the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/14/21